— Order unanimously reversed, with costs, and motion granted. Memorandum: Special Term abused its discretion in denying claimant’s application to file a late notice of claim on behalf of her husband, who died while repairing the roof of the Benjamin Franklin Junior-Senior High School, operated and maintained by the Rochester City School District. The school district acquired actual knowledge of the facts constituting the claim on the day of the accident when the school principal visited the accident site and arranged for a special team to investigate the accident (see Innes v County of Genessee, 99 AD2d 642; Cherico v City of New York, 88 AD2d 889; Matter of Jakubowicz v Dunkirk Urban Renewal Agency, 75 AD2d 1019). Moreover, the school district will not suffer substantial prejudice if claimant’s application is granted (see Passalacqua v County of Onondaga, 94 AD2d 949). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — late notice of claim.) Present — Callahan, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.